
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 292
		IN THE HOUSE OF REPRESENTATIVES
		
			March 26, 2009
			Mr. King of Iowa
			 submitted the following resolution; which was referred to the
			 Committee on Small
			 Business
		
		RESOLUTION
		Congratulating the on-premise sign industry
		  for its contributions to the success of small businesses on the occasion of its
		  63rd Annual International Sign Expo.
	
	
		Whereas safe, creative, and effective on-premise signage
			 has served as a primary catalyst to successful small businesses in America
			 since the establishment of the Nation;
		Whereas most of the companies that manufacture on-premise
			 signs in the United States are in and of themselves small businesses as
			 described by the Small Business Act and generate thousands of manufacturing
			 jobs that stimulate the economy and support the local, State, and Federal tax
			 bases;
		Whereas the on-premise sign industry in turn sustains
			 millions of additional entities covered under the Small Business Act by
			 providing to retail businesses across the country an affordable and effective
			 advertising medium through which they can communicate to potential customers
			 about goods and services they offer, direct those customers to their small
			 business sites, and reinforce the memory of existing customers about the
			 locations and the nature of these small businesses;
		Whereas the Small Business Act empowers the Small Business
			 Administration to take actions to relieve the competitive disadvantages that
			 small businesses face;
		Whereas one such competitive disadvantage for small
			 businesses is a lack of marketing research and advertising budgets to attract
			 and retain customers;
		Whereas the Small Business Administration has recognized
			 the value of on-premise signage as a remedy to these competitive disadvantages
			 and has taken action to remediate this disadvantage by collaborating with the
			 sign industry to collect educational information about signs and to publish
			 that information on its website that is free of charge and easily accessible to
			 all small businesses;
		Whereas thousands of manufacturers, users, and suppliers
			 of on-premise signs and sign products will attend the 63rd Annual International
			 Sign Expo April 15, 2009, through April 18, 2009, making the Expo one of the
			 most significant small-business-related events in the country;
		Whereas in 2008 there were nearly 600 companies at the
			 Expo displaying nearly 2,000 booths of the most advanced and innovative small
			 business signage products the on-premise sign industry has to offer to nearly
			 20,000 people from across the Nation and 97 countries across the world;
			 and
		Whereas this unique convergence of signage innovators,
			 customers, and small business owners will create a prime opportunity for
			 further educating the public about the critical role played by the on-premise
			 sign industry to the Nation’s small businesses during the current economic
			 downturn: Now, therefore, be it
		
	
		That the House of Representatives—
			(1)applauds the U.S.
			 Small Business Administration for educating small business owners on the
			 benefits of using well-placed, well-designed on-premise signs to overcome
			 competitive disadvantages in the areas of marketing and advertising;
			(2)congratulates the
			 members of the on-premise sign and sign products industry on the occasion of
			 their 63rd Annual International Sign Expo; and
			(3)encourages the
			 on-premise sign industry to continue events such as the International Sign Expo
			 that further educate the small business community about the benefits of
			 effective signage, and that produce new and greater understanding of how to
			 develop safer, more effective, and more affordable signage products for small
			 businesses, and to continue to make every effort to assist the Small Business
			 Administration in making this information available to the entire small
			 business community so as to alleviate its competitive disadvantages in
			 marketing and advertising its products and services to customers.
			
